IN THE
                          TENTH COURT OF APPEALS




                                 No. 10-19-00438-CR

                                IN RE SHANE MIX



                                Original Proceeding



                                       ORDER


      The Court received a document on April 2, 2020 from Relator which was dated

March 27, 2020. It was neither served nor copied on the trial court as the Respondent in

this proceeding or the State as the Real-Party-In-Interest.       This is the fifth such

unserved/not copied document received from Relator since the Court issued its opinion

conditionally granting the writ of mandamus on January 22, 2020.

      Every document sent to this Court must reflect that it also was sent to all other

parties to the appeal or proceeding. TEX. R. APP. P. 6.3. This includes letters. And every

pleading must be accompanied by proof of service which complies with the requirements

of the Texas Rules of Appellate Procedure and any applicable filing fee. TEX. R. APP. P.
9.5(d); 5.

        What is a pleading, rather than a letter, may sometimes be hard to determine; but

a good general rule-of-thumb is that if one asks the Court for anything, or if one responds

to a request by another party or the Court, the document is probably a pleading that must

include proof of service. See TEX. R. APP. P. 9.5. Proof of service may be in the form of an

acknowledgement of service by the person served or a certificate of service. TEX. R. APP.

P. 9.5(d). A certificate of service must state the name and address of each person served.
Id. (e)(2). This Court and this Court’s Clerk are not parties to this proceeding.

        Each time before when the Court received an unserved/not copied document from

Relator, the Court has served the document on the Respondent trial court for Relator.

This will no longer occur.

        Accordingly, Relator’s document dated March 27, 2020 and received by this Court

on April 2, 2020, will not be considered. Future documents sent to the Court by Relator

which are not in compliance with the service requirements of the Texas Rules of

Appellate Procedure, as set out in this order, will also not be acted upon or considered

by the Court.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed April 3, 2020
[RWR]


In re Mix                                                                             Page 2